Citation Nr: 1017314	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to February 13, 2009, the Veteran's type II 
diabetes mellitus was characterized by the use of insulin and 
a restricted diet.

2.  From February 13, 2009, forward, an approximate balance 
of the evidence indicates that the Veteran's type II diabetes 
mellitus has been characterized by the use of insulin, a 
restricted diet, and a regulation of activities.


CONCLUSIONS OF LAW

1.  Prior to February 13, 2009, the schedular criteria for an 
initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, were not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.119, Diagnostic Code (DC) 7913 (2009).

2.  Giving the benefit of the doubt to the Veteran, from 
February 13, 2009, the schedular criteria for an initial 
evaluation of 40 percent, and no greater, for diabetes 
mellitus, type II, have been met.  38 U.S.C.A. § 1155, 
5107(b); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.119, DC 7913.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

In March 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2005 rating 
decision, January 2007 SOC, November 2008 SSOC, and April 
2009 SSOC explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no new effective date 
will be assigned, so that issue is moot.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Note (1) to DC 7913 
provides that compensable complications of diabetes are to be 
rated separately unless they are part of the criteria used to 
support a 100 percent rating (under DC 7913).  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  Note (2) provides that, when diabetes 
mellitus has been conclusively diagnosed, the adjudicator is 
not to request a glucose tolerance test solely for rating 
purposes.  38 C.F.R. § 4.119 (2009).

February 2004 treatment records from V.M.M.C., a private 
facility, indicate that the Veteran's blood sugar had been in 
excess of 240 mg/dl for the past month.  His Glucotrol dosage 
had been increased to 20 mg, which had not helped.  The 
treating physician described the Veteran's diabetes as being 
poorly controlled.

Private treatment records with H.J.M., M.D., a private 
physician, from March 2004 indicate that the Veteran had a 
history of diabetes but had never had diabetic education.  
Dr. H.J.M. diagnosed the Veteran with non-insulin dependent 
diabetes mellitus, poor control.  H.D.M., M.D., a private 
physician, treated the Veteran in August 2004 and discussed 
the need for progressive and gradual weight loss and 
encouraged the Veteran to exercise as tolerated.  He was also 
noted to have lower extremity swelling, chronic, with no 
evidence of venous thrombosis, hypertension, and a history of 
pericarditis, and "rule out" constricted pericarditis.

In August 2004, Dr. H.J.M. noted that the Veteran was taking 
oral medication.  He had been diagnosed with insulin 
dependent diabetes mellitus in April 2004.  The Veteran 
reported at November 2004 treatment that he did not follow a 
strict diabetic diet and therefore had been gaining weight, 
although his blood sugar had been good and was usually below 
130 in the morning.  It was noted at February 2005 treatment 
that he did not do much exercise because of his lymphedema.  
April 2005 treatment notes from Dr. H.J.M. indicate that the 
Veteran was to use insulin as needed to get his blood sugar 
down.  Test results from an April 2005 VA Agent Orange 
Registry examination showed that the diabetes was in very 
good control.

The Veteran underwent a VA examination for diabetes mellitus 
in August 2005.  It was noted that his type II diabetes 
mellitus had been discovered during a 2001 hospitalization 
for pericarditis.  He said he was checking his blood sugars 
two to three times per day, had never been hospitalized due 
to blood sugar that was too high or low, and had never had 
diabetic ketoacidosis.  He found that his activities were 
limited because the busier he was, the more his blood sugar 
would drop.  The Veteran did not follow a special diet.  He 
had a history of burning pain in his legs, numbness in the 
bottoms of his feet, and ulcers.  The examiner diagnosed 
diabetes mellitus, type II, "rule out" retinopathy, and no 
nephropathy or diabetic neuropathy.

March 2006 VA treatment records indicate that the Veteran had 
known of having diabetes for five years.  The glucose was 
controlled with insulin and medication, and the Veteran was 
"lucky" if they got his glucose under 200.

L.S., a supervisor with the Veteran's former employer, wrote 
in February 2007 that the Veteran had been forced to take an 
early retirement because he could not perform his job duties 
due to failing health.

Dr. H.J.M. wrote in March 2007 that he had treated the 
Veteran since March 2004.  The Veteran had diabetes with 
severe complications, including severe peripheral neuropathy 
and chronic venous insufficiency, and he was disabled because 
of his medical illness.  March 2007 treatment notes with Dr. 
H.J.M. indicate that the Veteran was going try using insulin 
to control diabetes.  Dr. H.J.M. checked on a form in April 
2007 that the Veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  No further 
information was provided regarding the restrictions of 
activities.

J.N., the Veteran's spouse, wrote in April 2007 that when 
they married in 2004 the Veteran was in such pain that they 
didn't have much of a honeymoon.  When they went to Mexico in 
2004 and 2005, he had to stay at the hotel while she went 
shopping, snorkeling and sightseeing with friends.  Ms. N 
wrote that the Veteran had to retire early because he 
couldn't stay on his feet and that he took insulin and 
watched his diet continuously due to diabetes.  

J.B., a former co-worker of the Veteran, wrote in April 2007 
that he had known the Veteran since around 1999.  Mr. B had 
witnessed the Veteran go from a strong and healthy individual 
to someone who had difficulty staying on his legs for any 
length of time.  In addition, Mr. B wrote that the Veteran 
was forced to give up his job for medical reasons.

August 2007 VA treatment records indicate that the Veteran's 
blood sugar was better on his new regimen but was still in 
the high 100s.  The dosage of insulin was increased.  
November 2007 VA treatment records indicate that the 
Veteran's current diabetic regimen was Metformin 850 mg twice 
daily and insulin every morning and evening.

January 2008 VA treatment records indicate that the Veteran 
was using insulin on a sliding scale and Metformin twice 
daily.  The Veteran asked about stomach banding and was 
informed that weight loss would be very helpful for his 
diabetes mellitus but that VA would not cover surgery for 
obesity.  November 2008 VA treatment records indicate that 
the Veteran was still using insulin for his diabetes on a 
sliding scale and Metformin twice daily.

The Veteran had a VA examination on February 13, 2009.  He 
reported checking his blood sugar two to three times per day 
and that it was approximately 200.  He had never been 
hospitalized specifically due to his diabetes and denied 
diabetic retinopathy.  He was diagnosed with diabetes 
mellitus, type II, slowly worsening over time.  The Veteran 
was insulin dependent with only fair control.  This was 
causing generalized fatigue, which was likely to impair him 
in moderate and strenuous activity.  It was less likely to 
impair him in light duty or sedentary activity and was not 
currently causing impairment in activities of daily ling or 
instrumental activities of daily living.

The Veteran has been rated separately for peripheral 
neuropathy, lower extremities, associated with type II 
diabetes mellitus, and for erectile dysfunction associated 
with type II diabetes.  Note (1) to Diagnostic Code 7913 
provides that compensable complications of diabetes are to be 
rated separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
38 C.F.R. § 4.119.  Therefore, the Veteran's peripheral 
neuropathy and erectile dysfunction are not considered or 
discussed in the present decision.

An evaluation of 40 percent for diabetes mellitus, the next 
highest available after 20 percent, requires insulin, 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, DC 7913.  The treatment records and VA examinations 
discussed above show that the Veteran's diabetes mellitus 
requires insulin and a restricted diet.  However, he did not 
qualify for a 40 percent evaluation prior to February 13, 
2009, because the record does not show that he required a 
regulation of his activities due to his diabetes mellitus.  

Dr. H.J.M. indicated on a form he filled out in April 2007 
that the Veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  However, no 
further information was provided regarding the restrictions 
of activities, and the treatment records from Dr. H.J.M. do 
not indicate that he felt that the Veteran needed to limit 
his activities due to diabetes mellitus.  Therefore, the 
Board does not give probative value to the April 2007 form 
from Dr. H.J.M. indicating that the Veteran's activities were 
restricted due to diabetes.  See Willis v. Derwinski, 1 Vet. 
App. 66 (1991) (the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion)

The lay statements discussed above show that the Veteran's 
activities and ability to work have been affected by his 
health.  However, none of them indicates that the Veteran's 
activities were specifically limited because of his diabetes.  
Instead, the letters discussed his overall health, or 
difficulties he has had being on his legs.

Overall, the evidence of record does not show that the 
Veteran's activities were regulated due to his type II 
diabetes mellitus prior to February 13, 2009.  While his 
activities were limited as a result of his overall health, 
the record does not show a regulation of activities 
specifically due to his diabetes.  Therefore, the Veteran did 
not qualify for an evaluation in excess of 20 percent for 
diabetes mellitus, type II, prior to February 13, 2009.  See 
38 C.F.R. § 4.119, DC 7913.

The February 13, 2009, VA examiner indicated that the 
Veteran's diabetes mellitus would impair him in moderate and 
strenuous activity.  While he noted that the Veteran only had 
fair control of his diabetes, the examiner also wrote that 
the diabetes had been slowly worsening over time, and he did 
not indicate that the Veteran had not been compliant with his 
treatment regimen.  Giving the benefit of the doubt to the 
Veteran, the Board finds that from February 13, 2009, his 
activities have been regulated by his diabetes mellitus, type 
II.  Therefore, from February 13, 2009, he qualifies for an 
evaluation of 40 percent for diabetes mellitus, type II.  See 
38 C.F.R. § 4.119, DC 7913.

The Veteran does not qualify for an evaluation in excess of 
40 percent from February 13, 2009, for his service connected 
diabetes.  A 60 percent evaluation, the next higher 
available, requires insulin, restricted diet, and regulation 
of activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  38 C.F.R. § 4.119, DC 7913.  The Veteran denied any 
diagnosis of ketoacidosis at the February 2009 VA 
examination, and the record does not show ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated.  See id.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.


ORDER

For the period prior to February 13, 2009, an initial 
disability evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.

From February 13, 2009, forward, an initial disability 
evaluation of 40 percent for diabetes mellitus, type II, is 
granted, subject to the laws and regulations governing awards 
of monetary benefits.



___________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


